Citation Nr: 0731343	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO. 05-24 665
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic anxiety 
disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Basic eligibility for non-service-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to April 
1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision and administrative 
notice prepared by the Hartford, Connecticut Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had no combat service, and he has not 
submitted any verifiable stressor information.

2.  The veteran has never been diagnosed with PTSD.  

3.  A chronic psychiatric disorder was not shown in service, 
and the preponderance of the competent evidence is against 
finding that a current psychiatric disorder, howsoever 
diagnosed, to include anxiety disorder is related to military 
service or any event thereof. 

4.  The veteran did not perform wartime service.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder, to include an anxiety 
disorder and PTSD, was not incurred in military service; and 
a psychosis may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1131, 1112, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The veteran's military service does not meet the 
threshold service eligibility requirements for VA pension 
benefits.  38 U.S.C.A. §§ 101, 107(a), 1521 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate his claims, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how disability 
ratings and effective dates are assigned any questions 
regarding those matters are moot in light of the decisions 
below.  

While the appellant may not have received full notice prior 
to the initial decisions, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

A.  Service connection

The veteran claims entitlement to service connection for an 
anxiety disorder and PTSD.  The Board denies service 
connection for an anxiety disorder because there is no 
evidence of an anxiety disorder in service or for many years 
after service.  Service connection for PTSD is denied as the 
evidence does not warrant concluding that the veteran has a 
diagnosis of PTSD.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for an anxiety disorder and PTSD.

In this regard, the pertinent evidence of record includes 
service medical records; treatment records from the Charlotte 
Hungerford Hospital, dated from December 1999 to 2000; and, 
treatment records from Craig Czarsty, M.D., dated from 
September 2002 to December 2003.  The service medical records 
are negative for complaints, treatment, findings, or 
diagnoses pertinent to an anxiety disorder or to PTSD.  The 
records from the Charlotte Hungerford Hospital note treatment 
for social phobia, alcohol abuse, panic disorder, personality 
disorder, adjustment disorder vs. anxiety disorder.  The 
medical evidence from Dr. Czarsty notes that the veteran was 
being treated for alcohol abuse and chronic anxiety.  

The post service medical evidence is negative for any 
diagnosis or treatment for PTSD.  

There are no medical records associated with the file that 
show any diagnosis of a psychiatric disorder until October 
1997. Therefore, presumptive service connection for a 
psychiatric disorder is not warranted because there is no 
competent evidence of a compensably disabling psychosis 
within the first post-service year. 

Further, given the length of time between the veteran's 
discharge from active duty and the first diagnosis of a 
psychiatric disorder over a decade after separation from 
active duty, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology. 38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.) Finally, no healthcare professional has ever 
opined that the appellant's current anxiety disorder is 
related to service. 

Regarding PTSD the preponderance of the medical evidence is 
against a finding that the veteran has a diagnosis of PTSD. 
The veteran has had no combat service and has submitted no 
verifiable stressor information. In addition, the evidence on 
file does not show that the veteran has ever received a 
diagnosis of PTSD. While the veteran and his representative 
contend that he has PTSD, there is no indication that they 
are qualified through education, training, or experience to 
offer medical opinions. As laypersons their statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) (2006).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claims. 
Therefore, entitlement to service connection for an anxiety 
disorder and PTSD is denied.

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Non-service-connected VA pension benefits

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least part of which is during a period of 
war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term 
"period of war" is defined by statute. See 38 U.S.C.A. § 
101(29)(A); 38 C.F.R. § 3.2(f).  

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2006); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for non-
service-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the records document that the veteran served 
from April 1981 to April 1987.  This is not a recognized 
period of war.  

While the Board recognizes that the appellant is a veteran, 
his period of active service was not during a period of war, 
and thus he does not have wartime service.  38 U.S.C.A. § 
101(29); 38 C.F.R. § 3.2(f).  The appellant's service 
therefore does not meet the threshold requirements for 
eligibility for VA pension benefits and his claim must be 
denied as a matter of law.  Sabonis.

In making this determination, the Board notes that it is 
bound by the law made applicable to it by statute, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant pension benefits 
to a veteran who does not meet the statutory eligibility 
requirements therefore.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic anxiety 
disorder is denied.

Entitlement to non-service-connected pension benefits is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


